DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-15 allowed.
The closest relevant arts are the European Patent (EP 3,121,524 A1) and Cecchi et al (2013/0055692 A1).
The European reference teaches an air filtering system, the air filtering system comprising: an outside-air inlet (see the drawings where the inlet is where the air stream 90 coming in), paragraph 0100); a first filtering stage (30 in Figs. 1a & 2) at the downstream of the outside-air inlet; a second filtering stage (40 in Figs. 1a & 2) at the downstream of the first filtering stage (30); a collection module (dust sensor or particulate sensor, paragraphs 0020, 0037 & 0057) for collecting outside-air quality information; and a control module (central processor, paragraphs 0020 & 0057) in communication with the collection module, wherein the control module adjusts an operation state of the first filtering stage and/or the second filtering stage based on the air quality information collected by the collection module (see the whole document, claim 1, the description related to Figs. 1a, 1b, 13a, 13b, Figure 6).  The European reference further teaches the collection module comprising a communication module, wherein the communication module receives outside-air quality forecast information, and the control module at least partially adjusts the operation state of the first filtering stage and/or the second filtering stage based on the outside-air quality forecast information (see details of paragraphs 0057 and 0100).  The European reference also teaches the collection module further comprising a first sensor, wherein the first sensor collects outside-air quality information in real time, and the control module at least partially adjusts the operation state of the first filtering stage and/or the second filtering stage based on the outside-air quality information (see details of paragraphs 0020 & 0057).  The European reference teaches the air quality information comprising the concentration of fine particulate matters (see details of paragraph 0057), the first filtering stage (30) comprising an electrostatic adsorption-based filtering apparatus and/or a primary strainer (see Fig. 3, paragraph 0056), the second filtering stage (40) comprising one or more HEPA strainers or median-efficiency strainers, and at least a portion of the HEPA strainers or median-efficiency strainers in the second filtering stage (40) can be made to rotate about a rotation shaft, so as to switch between a closed position and an open position within the range of 5 degree to 90 degree, as an obvious design modification (see Figs. 3 & 13, paragraph 0056).  The European reference teaches the air filtering system further comprising a pressure sensor for detecting a pressure drop across the upstream and downstream of the second filtering stage (see details of paragraph 0037).  The European reference teaches both filtering stages (30, 40) operate, and in a second mode, the first filtering stage (30) is bypassed by the airflow, so that only the second filtering stage (40) operates.  EP ‘524 fails to disclose at least an operating mode where neither the first and second filtering stage operate, and also fails to disclose an operating mode where the first filtering stage operates and the second filtering stage does not operate.
Cecchi et al teach an air filtration apparatus with 3 modes of operation wherein the first mode wherein both the first air filter system and the second filter system are in operation (paragraph 0038), the second mode wherein only the first air filter system is in operation and the second filter system is not in operation (paragraph 0043), and the third mode wherein the first air filter system is not in operation and only the second air filter system is in operation (paragraph 0044).
Claims 1 and 3-15 of this instant patent application differ from the disclosure of either the European Patent (EP 3,121,524 A1) or Cecchi et al (2013/0055692 A1) in that the air filtering system is configured to at least operate in the following three modes:  a first mode in which neither the first filtering stage nor the second filtering stage operates; a second mode in which the first filtering stage operates and the second filtering stage does not operate; and a third mode in which both the first filtering stage and the second filtering stage operate.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 15, 2022